Case 3:19-cv-04753 Document 1-7 Filed 02/05/19 Page 1 of 2 PageID: 87




             EXHIBIT 
               F 
     Case 3:19-cv-04753 Document 1-7 Filed 02/05/19 Page 2 of 2 PageID: 88
On 2019-02-02 12:25:03-08:00 Cloudflare wrote:

Cloudflare received an abuse report regarding:
codeisfreespeech.com

Please be aware Cloudflare is a network provider offering a reverse proxy, pass-through
security service. We are not a hosting provider. Cloudflare does not control the content of our
customers.

The actual host for codeisfreespeech.com are the following IP addresses. 208.82.143.90. Using
the following command, you can confirm the site in question is hosted at that IP address: curl -v
-H "Host: codeisfreespeech.com" 208.82.143.90/

Below is the report we received:

Reporter's Name: New Jersey Office of the Attorney General
Reporter's Email Address: dcjtipline@njdcj.org
Reporter's Telephone Number: 609-984-6500

Reported URLs:

       https://codeisfreespeech.com/code_files/liberator_complete.zip
       https://codeisfreespeech.com/code_files/ar15_lower_machining/instructions.pdf
       https://codeisfreespeech.com/code_files/ar15_80_percent_lower.zip
       https://codeisfreespeech.com/code_files/ar15_complete.zip
       https://codeisfreespeech.com/code_files/ar10_complete.zip
       https://codeisfreespeech.com/code_files/ruger_10-22_complete.zip
       https://codeisfreespeech.com/code_files/1911_complete.zip
       https://codeisfreespeech.com/code_files/vz58_complete.zip
       https://codeisfreespeech.com/code_files/beretta_92fs_complete.zip
       https://codeisfreespeech.com/checksum.txt
       https://codeisfreespeech.com/gun.png
       https://codeisfreespeech.com/

Reported Destination IPs:
{104.27.176.6,104.27.177.6,2606:4700:30::681b:b106,2606:4700:30::681b:b006}

Reported Destination Ports: {443/TCP}

Logs or Evidence of Abuse: This is a notice to Cloudflare that you are serving files consisting of
3D printable firearms in violation of NJ Stat. Ann. § 2C:39-9 3(I)(2). These files are accessible via
Cloudflare's New Jersey datacenter. You shall delete all files described within 24 hours or we
will be forced to press charges in order to preserve the safety of the citizens of New Jersey.


Please address this issue with your customer.

Regards,

Cloudflare Abuse
